DETAILED ACTION
Applicant’s response, filed 18 Feb. 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 Feb. 2022 has been entered.

Status of Claims
Claims 2-3 and 7 are cancelled.
Claims 1, 4-6, and 8-9 are pending.
Claims 1, 4-6, and 8-9 are rejected.
Claims 1, 4, and 8 are objected to.

Claim Objections
The objection to claims 1, 6, and 9 in the Office action mailed 19 Nov. 2021 has been withdrawn in view of claim amendments received 18 Feb. 2022.
Claims 1, 4, and 8 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claim 1 recites “…1)…designing probes for single-nucleotide polymorphism (SNP-panel) as follows:…”, which is a grammatical error, and should include an “a” between “for” and “single, and further includes a  typographical error and should only include the parenthesis around the word “SNP”; therefore, the claim should recite “…designing probes for a single nucleotide polymorphism (SNP)-panel…”.
Claim 1 recites “…5) using the pre-processed data WGS of the tumor sample…”, which appears to be a typographical error and should recite “…the pre-processed WGS data of the tumor sample”.
Claim 1 recites “…6) using the results in step 5 to determine a large-scale state transition (LST) scores…”, which is a grammatical error and should recite “…to determine large-scale state transition (LST) scores…”.
Claim 4 recites “…C) adding amplification reagents…wherein, main peaks are located…to 500 bp, the FFPE DNA library is the DNA library obtained from the tumor sample and the BC DNA library is the DNS library obtained from the baseline sample”, which includes a grammatical error and should include a comma after the penultimate member of the list following the wherein clause in step C), and further includes a typographical error “DNS”; claim 4 should recite “wherein main peaks are…to 500 bp, the FFPE DNA library…, and the BC DNA library is the DNA library obtained from the baseline sample”.
Claim 4 recites “…after step D of performing the hybrid capture, the step of performing a DNA hybridization to the evaporated resulting DNA library comprises the following steps: E) adding…; F amplifying….”; because claim 1 does not refer to the step of performing hybrid capture as step “D”, claim 4 should be amended to remove the reference to step D, and similarly should be amended to rename steps E) and F) to steps D) and E). Claim 4 should further be amended to include an “and” between the two steps of performing the DNA hybridization. Accordingly, claim 4 should recite “…after performing the hybrid capture, the step of performing a DNA hybridization…comprises the following steps: D) adding…; and E) amplifying…”.
Claim 8 recites “…wherein in step F), the library amplification…obtain in step E). As discussed above for claim 4, because claim 1 does not reference a step D), claim 8 should be amended to recite “…wherein in step E), the library amplification…obtained in step D)”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments regarding the claim objections at pg. 17, para. 2 to pg. 18, para. 5, have been fully considered, but they do not pertain to the newly recited claim objections set forth above.

Claim Interpretation
Claim 1 recites “a circular binary segmentation method”, which is understood to one of ordinary skill in the art to refer to a method for finding changepoints in sequential data by considering data wrapped into a circle and finding a maximum and statistically significant difference in means between arcs on the circle.
Claim 1 recites “…screening SNP loci” in step 1) C). The term snp is defined in Applicant’s specification at pg. 3, para. 10 to mean “single-nucleotide polymorphism”.
Claim 1 recites “auto-AI score” which is defined in Applicant’s specification at pg. 21, para. 3 to be an AI score for regions other than centromeres and telomeres. Accordingly, “auto-AI score” is interpreted to mean an AI score for a region other than centromeres and telomeres. 
Claim 1 recites “TELO-AI-score”, which is interpreted to mean the AI scores of the telomeric regions.
Claim 1 recites “…counting regions meeting all the following conditions:…II) having a distance among regions within a first specified threshold”. Applicant remarks at pg. 37, para. 1, that this limitation means a region is counted if it has a distance to any other region that is within a first specified threshold. The limitation is being interpreted accordingly.
Claim 1 recites “a genomic structural variation score (STV-score) is obtained by calculating a weighted or unweighted sum of at least one selected from the group consisting of TELO-AI-score, auto-AI-score, and LST-score”. Accordingly, the STV-score is interpreted to be the TELO-AI-score, the auto-AI-score, the LST-score, or any weighted or unweighted sum of two or more of the TELO-AI-score, the auto-AI-score, and the LST-score. 
Claim 4 recites a “…C)…bioanalyzer”. A bioanalyzer is understood by one of ordinary skill in the art to mean a chip-based capillary electrophoresis machine.
Claims 6 and 8 recite “hot-start enzyme mixtures”. A hot-start enzyme mixture is interpreted to mean a mixture of enzymes and inhibitors of the enzyme that inhibit the enzyme at lower temperatures and do not inhibit the enzyme at higher temperatures.

Response to Arguments
Applicant’s remarks filed 18 Feb. 2022 at pg. 19, para. 1 to 2 regarding the interpretation of various claim interpretations have been fully considered but they do not present any arguments pertaining to the above claim interpretations

Claim Interpretation- 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a nucleic acid interrupter to treat the FFPE DNA and the BC DNA...” in step A) of claim 4;
“an end repair/A-tailing reaction system for a first PCR” in step B) of claim 4; and
“a library amplification reaction system” in step F) of claim 4; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification for the above limitations are:
Applicant’s specification at pg. 5, para. 2 discloses the structure for the interrupter to be a Covaris, model M220, which is an ultrasonicator. Accordingly, the nucleic acid interrupter is interpreted to be an ultrasonicator;
Applicant’s specification at pg. 10, section 2.1.1. discloses the end repair/A-tailing reaction system comprises 2 microliters of end repair enzyme, 10 microliters of end repair buffer, and 48 microliters of end repair buffer.
Applicant’s specification at pg. 16, section 3.5.1. discloses the library amplification reaction system comprises 25 microliters of high-fidelity hot-start enzyme mixture and 5 microliters of library amplification primers.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Response to Arguments
Applicant’s remarks filed 18 Feb. 2022 at pg. 19, para. 3 regarding the interpretation of various claim interpretations under 35 U.S.C. 112(f) have been fully considered but they do not present any arguments pertaining to the above claim interpretations


Claim Rejections - 35 USC § 112(a)
The rejection of claims 1, 4-6, and 8-9 under 35 U.S.C. 112(a) in para. [033]-[034] in the Office action mailed 19 Nov. 2022 has been withdrawn in view of arguments received 18 Feb. 2022. Specifically, Applicant remarks at pg. 20, para. 2 to pg. 21, para. 1 that it is general knowledge that every sample in NGS has a unique adapter recording the corresponding sample when sequencing data is processed, such that the sequences of the tumor and baseline sample could be distinguished from each other. 
The rejection of claims 1, 4-6, and 8-9 under 35 U.S.C. 112(a) in para. [035]-[037] in the Office action mailed 19 Nov. 2022 has been withdrawn in view of claim amendments received 18 Feb. 2022. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-6, and 8-9 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claim 1, and claims dependent therefrom, recite “….1)…mixing the amplified captured libraries to obtain a second resulting DNA library mixture, wherein in each of the amplified captured libraries being mixed, a ratio of the DNA library obtained from the tumor sample and the DNA library obtained from the baseline sample is 6:1…”. 
Applicant’s specification at pg. 18, step 4 to 4.1 discloses that the captured FFPE (i.e. tumor) DNA library and the BC (i.e. baseline) DNA library were mixed at a ratio of 6:1 based on computer sequencing requirements, prior to sequencing. However, the step of amplifying the capture libraries, disclosed at pg. 16, step 3.5 to pg. 18, step 3.7 of Applicant’s specification, does not disclose that the amplified captured libraries each contained a 6:1 ratio of the FFPE DNA library and the BC DNA library. Instead, Applicant’s specification discloses at pg. 18, step 4.1 that the amplified captured libraries either had a capture type of FFPE DNA or BC DNA, such that the amplified captured libraries did not contain a mixture of the two libraries, and that the captured libraries were mixed (e.g. the tumor capture and baseline capture were mixed)) such that the resulting mixture of the amplified captured libraries has a 6:1 ratio of the tumor to baseline libraries.
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “….1)…mixing the amplified captured libraries to obtain a second resulting DNA library mixture, wherein in each of the amplified captured libraries being mixed, a ratio of the DNA library obtained from the tumor sample and the DNA library obtained from the baseline sample is 6:1…”, recited in claim 1, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments
Applicant’s remarks filed 18 Feb. 2022 at pg. 20, para. 1 to pg. 22, para. 4 regarding 35 U.S.C. 112(a) have been fully considered but they do not pertain to the new ground of rejection set forth above.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 4-6, and 8-9 under 35 U.S.C. 112(b) in para. [045]-[056], [058]-[062], [064]-[065], [067], and [069]-[074],  in the Office action mailed 19 Nov. 2021 has been withdrawn in view of claim amendments received 18 Feb. 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-6, and 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and/or newly recited and necessitated by claim amendment. 
Claim 1, and claims dependent therefrom, are indefinite for recitation of “A method for determining genome instability based on next generation sequencing (NGS)…comprises the following steps: 1) performing targeted sequencing on a tumor sample and a baseline sample based on the NGS…”. Accordingly, claim 1 requires performing targeted sequencing based on next-generation sequencing. It’s unclear what embodiments of sequencing fall within the metes and bounds of “next-generation” sequencing. For example, it’s unclear if “next generation sequencing” is intended to refer to massively parallel sequencing, or if the term is intended to include sequencing technologies that may be developed later (e.g. next-generation) but do not necessarily massively parallel sequencing technology. As such, the metes and bounds of the claims are unclear. For purpose of examination, the sequencing is interpreted to be performed using massively parallel sequencing technology.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…1)…c) screening SNP loci in a human genomic database in the regions for designing the probes for the SNP panel…”. There is insufficient antecedent basis for “the regions for designing the probes…” in the claim because claim 1 only previously recites “..designing probes…as follows: a) removing gaps and regions…, and removing regions…; b) removing regions…”; therefore, while claim 1 involves removing various gaps and regions for use in designing the probes, claim 1 does not recite any “regions for designing the probes”. Therefore, it’s unclear what regions are intended to be used in designing the probes. Furthermore, step 1) c) further recites “..determining the regions with three or more loci that greater than 50% of an Asian population are heterozygous at”, some of which have already been removed in step 1) b); accordingly, it’s unclear if “the regions for designing the probes” can include regions that were previously removed by the claims, in which case it’s further unclear what is mean by “removed” if the regions are still being considered for the SNP panel. As such, the metes and bounds of the claims are unclear. For purpose of examination, the regions for designing the probes are interpreted to be any regions within the human reference genome except for those previously removed in steps 1) a) and 1) b) of the claim. 
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…1)…c) screening SNP loci…for designing the probes for the SNP-panel as follows:…determining whether Hardy-Weinburg equilibrium is reached for the SNP loci being screened…, extending a SNP locus by 100 bp on both sides to obtain a resulting sequencing, and then aligning the resulting sequencing with the human reference genome, wherein there are mismatches except for 10 or less alignment positions”.  It’s unclear in what SNPs being screened are intended to be included in the SNP-panel. For example, it’s unclear if the SNP-panel is intended to include SNP loci that have or have not reached Hardy-Weinburg equilibrium. Furthermore, it’s unclear if the limitation “extending a SNP locus by 100 bp on both sides” is intended to occur for one of the SNP loci being screened, or if this can be for any locus. Last, it’s unclear if the claim only intends to include SNP loci in the SNP-panel that align with the human reference genome at 10 or less alignment positions, or if SNP loci that align with the human reference genome at 10 or less alignment positions are excluded from the SNP-panel. As such, the metes and bounds of the claim are unclear. Clarification is requested. For purpose of examination, the limitation is interpreted to involve removing or retaining the SNP loci based on whether they have reached Hardy-Weinburg equilibrium and align with the human reference genome at 10 or less alignment positions. 
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…1)…performing a hybrid capture comprising: mixing the DNA library obtained from the tumor sample and the DNA library obtained from the baseline sample…performing a DNA hybridization on the evaporated resulting DNA library to obtain captured libraries…; and mixing the amplified capture libraries to obtain a second resulting DNA library mixture…; subjecting the second resulting DNA library mixture to a capturing with the probes for the SNP-panel to obtain a captured product…”. It’s unclear if the two capture steps recited in claim 1 are intended to use the same capture probes (e.g. from the SNP panel), or if the first capture step is intended to use a different set of capture probes than the probes of the SNP-panel in the second capture step. If Applicant intends for the capture probes to be different in the two capturing steps, it’s unclear what is intended to be captured in the first capture step. If Applicant intends for there to only be a single set of capture probes (e.g. from the SNP-panel), then it’s unclear if the claim intends to preform two hybridization captures using the same set of probes, or if only one capture step is intended. As such, the metes and bounds of the claims are unclear. For purpose of examination, based on Applicant’s specification at pg. 18, step 4, which involves sequencing the 6:1 mixture of the FFPE (tumor) DNA and BC (baseline) already captured libraries, claim 1 is interpreted to require a single hybridization capture step that utilizes the capture probes of the SNP panel, in the “perform a hybrid capture” step of the claim, prior to mixing the amplified captured libraries.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…mixing the amplified captured libraries to obtain a second resulting DNA library mixture, wherein in each of the amplified captured libraries being mixed, a ratio of the DNA library obtained from the tumor sample and the DNA library obtained from the baseline sample is 6:1…”. Claim 1 previously recites “…mixing the DNA library obtained from the tumor sample and the DNA library obtained from the baseline sample at a mass ratio of 1:1 to obtain a first resulting DNA library mixture…performing a DNA hybridization…to obtain captured libraries”. Given the claims originally mixed the DNA library of the tumor and baseline sample at a ratio of 1:1, it’s unclear in what way the ratio of the DNA library of the tumor sample and of the baseline sample in the amplified captured library is intended to be at a ratio of 6:1. That is, it’s unclear what method steps performed after the initial mixing at a 1:1 ratio are intended to be required to achieve the final ratio of 6:1 ratio in the amplified captured libraries.  For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). In this case, the claims merely recite a result achieved by the invention (e.g. the ratio of 6:1) without reciting how that result is achieved. As such, the metes and bounds of the claims are unclear. It is noted that Applicant’s at pg. 18, section 4.1, discloses “the FFPE DNA library and the BC DNA library were mixed at a ratio of 6:1” and “The captured libraries were mixed based on computer sequencing requirements”; clarification is requested regarding whether the mixing of the tumor and baseline samples occurs prior to performing hybridization capture, such that the captured libraries already contain mixtures of the tumor and baseline samples, or if the mixing occurs after performing hybridization capture on each of the tumor and baseline libraries separately, resulting in captures specific to the tumor and captures specific to the baseline sample (which are then mixed at a 6:1 ratio); if the mixing occurs prior to hybridization, clarification is requested regarding which method steps result in the claimed 6:1 ratio. For purposes of examination, the claims are interpreted to encompass either of the above scenarios. 
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…1)…mixing the amplified captured libraries…, processing the sequencing data of the captured produce to obtain the processed NGS sequences of the tumor sample and the baseline sample…”. There is insufficient antecedent basis for “the processed NGS sequences of the tumor and the baseline sample” because claim 1 does not previously recite “processed NGS sequences of the tumor and the baseline sample”. As such, the metes and bounds of the claim are unclear. For purpose of examination, the claim is interpreted to mean”…to obtain processed NGS sequences of the tumor sample and the baseline sample”.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…2) obtaining pre-processed…to obtain position information of each sequencing…, and aligned results, wherein the aligned results are analyzed for a quality evaluation and used to obtain a B-allele frequency (BAF) and a CN of each of a plurality of heterozygous loci in a targeted region of the tumor sample”. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: "wherein" clauses. See MPEP 2111.04 I. In this case, because the wherein clause pertaining to obtaining the aligned results does not serve to further limit the step of obtaining the aligned results, it’s unclear if claim 1 intends to only require obtaining aligned results, and the wherein clause is an intended use of the obtained aligned results, or if claim 1 intends to positively require a step of analyzing and using the aligned results in addition to obtaining the aligned results. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 1 is interpreted to require a step of analyzing and using the aligned results. To overcome the rejection, claim1 can be amended to recite “…2) obtaining pre-processed whole genome…, aligning the pre-processed...to obtain position information…, and aligned results, analyzing the aligned results for quality evaluation, and using the aligned results to obtain a B-allele….”.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…3) screening out a heterozygous locus of the tumor sample and acquiring an allele frequency of the heterozygous locus”. Claim 1 previously recites “…wherein the aligned results are analyzed for a quality evaluation and used to obtain a B-allele frequency (BAF) and a CN of each of a plurality of heterozygous loci in a targeted region of the tumor sample”, which has been interpreted to require a step of analyzing and using the aligned results to obtain a BAF of each of a plurality of heterozygous loci in the tumor sample, as discussed above. Given, “screening out” means that something is being removed from a group being examined, but claim 1 recites that an allele frequency of the heterozygous locus is acquired after the screening out, it’s unclear if claim 3 intends to require removing the heterozygous locus from the analysis (e.g. screening out the heterozygous locus), or if the claim intends to include the heterozygous locus in the analysis. Furthermore, it’s unclear if the heterozygous locus being screened out is intended to be from the plurality of heterozygous loci for which a BAF was determined, such that the acquired allele frequency is the same as the obtained B-allele frequency, or if the heterozygous locus is not intended to be from the plurality of heterozygous loci recited in the previous step. As such, the metes and bounds of the claims are unclear. For purpose of examination, step 3 is interpreted to require screening out (i.e. removing) a heterozygous locus of the plurality of heterozygous loci, and the step of acquiring an allele frequency of the heterozygous locus was performed in the step of obtaining a BAF of each of the plurality of heterozygous loci.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…4)…a)…using the processed NGS sequences of the tumor sample and the baseline sample…to count a coverage of each probe…;…correct the coverage of each probe; and using the corrected coverage to calculate a CN corresponding to the each probe and an allele frequency of a SNP locus on the each probe; calculating formulas for the baseline sample are as follows:…; and calculation formulas for the tumor sample with a tumor content of p are as follows:…. Given step 4) of claim 1 recites counting a coverage of each probe, calculating a CN corresponding to each probe and an allele frequency of a SNP locus on each probe, but then recites formulas for CN and BAF for each of the tumor and baseline samples, it’s unclear if the claims intend to calculate a single CN and BAF for each probe corresponding to both the tumor and the baseline samples, or if the claims intend to calculate a CN and BAF for each probe, for each of the tumor and baseline samples. If Applicant intends for a single CN and BAF for each probe to be calculated, then it’s further unclear which formula for CN and BF should be used to calculate the CN and BAF, given two formulas for each CN and BAF are provided. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean the coverage is counted for each probe, the coverage is corrected in each probe, and  a CN and BAF for each probe for each of the tumor and baseline samples are calculated, according to the respective formulas for CN and BAF for the tumor and baseline sample. To overcome the rejection, the claim can be amended to recite “…4)…a) the AI scores…are calculated as follows: using the processed NGS sequences of the tumor sample and the baseline sample determined by the targeted sequencing in step 1 to, for each of the tumor sample and the baseline sample: count a coverage…, using locally weighted regression (LWR) to correct the coverage…; and using the corrected coverage to calculate a CN… and an allele frequency…on each probe, wherein…”.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “4)…b)…using the pre-processed WGS data of the tumor sample for the telomeric regions and subtelomeric regions, identifying CNVs at a whole genome scale and dividing the human reference genome into regions…, determining regions meeting all the following criteria as the telomeric regions and subtelomeric regions…”. It’s unclear if step 4) b) intends to require using the WGS data specific to the telomeric regions and subtelomeric regions, as suggested by the using step, and then identifying CNVs within the telomeric and subtelomeric regions, or if the claim intends to use all of the pre-processed WGS data of the tumor sample (including for regions other than the telomeric and subtelomeric regions) given the claim also recites CNVs are identified at a whole genome scale, the entire human reference genome is divided into regions, and then some of these regions are identified as the telomeric regions and subtelomeric regions. As such, the metes and bounds of the claim are unclear. For purpose of examination, the claim is interpreted to mean that the pre-processed WGS data of the tumor sample are used, and not just the WGS data for the telomeric and subtelomeric regions, as suggested by Applicant’s specification at pg. 21, step 2.2. which recites that telomeric and subtelomeric regions are identified according to specific copy number and region length criteria (e.g. after the WGS data is analyzed and the reference genome is divided into regions).
Claim 1, and claims dependent therefrom, are indefinite for recitation of  “4)…b)…for the telomeric regions and subtelomeric regions, determining regions meeting all the following criteria as the telomeric regions and subtelomeric regions; and counting the regions meeting all the criteria I, II, and III to obtain the AI scores of the telomeric regions”. Given the claim recites determining regions meeting the three criteria for the telomeric regions and subtelomeric regions and then counting the regions meeting the criteria to obtain the AI scores, it’s unclear if the limitation intends to require determining a single AI score corresponding to the count of regions meeting the three criteria, given the claim recites “counting the regions meeting all the criteria I, II, III,”, which result in a single score, or if the claim intends to require determining multiple AI scores, given the claim recites “to obtain AI scores”. As such, the metes and bounds of the claims are unclear. Clarification is requested. For purpose of examination, the limitation is interpreted to mean an AI score is obtained by counting the telomeric and subtelomeric regions meeting the three criteria.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…5) using the pre-processed data WGS of the tumor and the baseline sample to obtain remaining sequences of regions in the tumor sample other than the telomeric regions and subtelomeric regions obtained in step 4b; and aligning the remaining sequences with the human reference genome, adding with the CNs determined for the telomeric regions and subtelomeric regions of the tumor sample in step 4b to obtain a CN of the tumor sample at the whole genome scale”. Claim 5 previously recites “…4)…b)…using the pre-processed WGS data of the tumor sample…identifying CNVs at a whole genome scale and dividing the human reference genome into regions with…”; as discussed above, this limitation has been interpreted to mean that the pre-processed WGS data for all regions (i.e. not just the telomeric and subtelomeric regions) is used to determine CNVs at the whole genome-scale. Therefore, it’s unclear if step 5 is requiring that the determination of CNVs at the whole genome-scale occurs twice, or if step 5 is intending to further limit the determination of CNVs at the whole genome-scale to utilize the pre-processed WGS data of both the tumor and the baseline sample and involve aligning sequences with the human reference genome. As such, the metes and bounds of the claim are unclear. For purpose of examination, step 5) is interpreted to further limit the determination of CNVs at the whole genome-scale to utilize the pre-processed WGS data of both the tumor and the baseline sample and involve aligning sequences with the human reference genome.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…6)…according to CNs of the telomeric regions on each chromosome arm…, counting regions meeting all the following conditions: I) having continuous CNV regions, wherein the continuous CNV regions are adjacent gene intervals having the same CNs”. Given claim 1 involves counting telomeric regions, which do not contain genes, it’s unclear what embodiments of counting telomeric regions are intended to be included within the metes and bounds of counting regions with continuous CNV regions having adjacent gene intervals with the same CNs. That is, it’s unclear what intervals of the telomeric regions, the “gene intervals” are intended to refer to. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claim is interpreted to mean “wherein the continuous CNV regions are adjacent intervals having the same CNs”.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…6)…counting regions meeting all the following conditions: I) having continuous CNV regions, wherein the continuous CNV regions are adjacent gene intervals having the same CNs”. It’s unclear if step 6) is intending to count regions that have a single continuous CNV across the entire region, or if step 6) only requires that a region is counted if it contains adjacent gene intervals having the same CNs, which would inherently be true given a copy number is determined for a region, which can inherently be divided into adjacent intervals, but the telomeric region can contain regions with different CNs. As such, the metes and bounds of the claim are unclear. For purpose of examination, telomeric regions with a continuous CNV across the entire region are interpreted to be counted. 
Claim 1, and claims dependent therefrom, are indefinite for recitation of “8)…targeted sequencing data of the HRR genes obtained from the alignment results of the processed NGS sequences of the tumor sample and the baseline sample in step 2…” and “…9)…the targeted sequencing data of the HRR genes obtained from the alignment results of the processed NGS sequences of the tumor sample and the baseline sample in step 2…”.. There is insufficient antecedent basis for “the HRR genes obtained from the alignment results of the processed NGS sequences of the tumor sample and the baseline sample in step 2” in step 8) and “the targeted sequencing data of the HRR genes obtained from the alignment results of the processed NGS sequences of the tumor sample and the baseline sample in step 2” in step 9) because claim 1 only previously recites “2)…aligning…the processed NGS sequences of the tumor sample and the baseline sample with a human reference genome to obtain position information of each sequence”, but does not require that the processed NGS sequences from the targeted sequencing data uses probes within the HRR genes, such that the aligned processed NGS sequences would include targeted sequencing data of the HRR genes. As such, the metes and bounds of the claims are unclear. For purpose of examination, the processed NGS sequences from the targeted sequencing data is interpreted to include sequences from the HRR genes.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…9)…determining the biallelic pathogenic mutation burden of the HRR genes by counting the CN and the allele frequency of the HRR gene”. It’s unclear which process steps are included within the metes and bounds of determining a mutation burden by counting the CN and the allele frequency of the HRR gene; that is, it’s unclear what is being counted to determine a mutation burden of the HRR gene, given the claims recite a single CN and allele frequency for the HR gene. For example, it’s unclear if a number of regions with elevated CNs is intended to be counted, if a number of regions with unexpected allele frequencies is counted or if the values of the CN and allele frequency are intended to be added together in some way to determine a mutation burden. As such, the metes and bounds of the claims are unclear. Clarification is requested. For purpose of examination, the limitation is interpreted to mean a biallelic pathogenic mutation burden of the HRR gene is determined using the CN and the allele frequency of the HRR gene.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…9)…determining the biallelic pathogenic mutation burden of the HRR genes by counting the CN and allele frequency of the HRR gene”. It’s unclear which HRR gene the CN and allele frequency is intended to be counted for to determine the mutation burden of “the HRR genes”, given there are multiple HRR genes. It’s further unclear if Applicant intends to determine a mutation burden for each of the HRR genes, or for the HRR genes as a whole. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation will be interpreted to determine the mutation burden for each of the HRR genes using the counts for the respective HRR gene.
Claim 4, and claims dependent therefrom, are indefinite for recitation of “…E)…to obtain the captured library…F) amplifying the captured library by…”. Claim 1, from which claim 4 depends, recites “…performing a DNA hybridization…to obtain captured libraries…”. Therefore, it’s unclear which captured library of the captured libraries that claim 4 is referring to. For purpose of examination, each recitation of “the captured library” in claim 4 is interpreted to refer to “the captured libraries”.  Furthermore, step F) is interpreted to be performed for each of the captured libraries. 
Claim 4, and claims dependent therefrom, are indefinite for recitation of “…the step of performing a DNA hybridization to the evaporated resulting DNA library comprises the following steps:…F) amplifying the captured library…to obtain an amplification product…to obtain a purified amplification product as the amplified captured library”. First, claim 1, from which claim 4 depends, recites “…amplifying the captured libraries to obtain amplified captured libraries”.  Therefore, it’s unclear which amplified captured library “the amplified captured library” recited in claim 4 is intended to refer to. Furthermore, claim 1 already recites “amplifying the captured libraries to obtain amplified captured libraries”. Therefore, it’s unclear if step F) of claim 4 is intended to further limit the amplifying of the captured libraries in claim 1, as suggested by the claim language “…to obtain…as the amplified captured library”, or if claim 4 is intending to require an additional amplifying step during the step of performing a DNA hybridization step, given the claim does not serve to further limit the amplifying step of claim 1. As such, the metes and bounds of the claims are unclear. For purpose of examination, the amplified captured library in claim 4 is interpreted to mean “the amplified captured libraries”, and step F) of claim 4 is interpreted to further limit the amplifying step of claim 1. 
Claim 9 is indefinite for recitation of “…treating the purified amplification product… where the purified amplification product refers to the amplified captured library, as recited in claim 4, from which claim 9 depends. As discussed above for claim 4, claim 1, from which claim 9 ultimately depends recites “…amplified captured libraries”, thus corresponding to multiple purified amplification products. Therefore, it’s unclear which purified amplification product,  “the purified amplification product” is intended to refer to. As such, the metes and bounds of the claim are unclear. For purpose of examination, “the purified amplification product” is interpreted to mean the purified amplification products corresponding to the amplified captured libraries, as discussed above for claim 4.
Claim 9 is indefinite for recitation of “…subjecting the captured product…; mixing…the captured product…”. Claim 1, from which claim 9 ultimately depends recites “…performing a DNA hybridization…to obtain captured libraries” and “subjecting the second resulting DNA library mixture to a capturing with probes…to obtain a captured product”. Therefore, it’s unclear which captured product, “the captured product” recited in claim 9 is intended to refer to. As such, the metes and bounds of the claim are unclear. For purpose of examination, the captured product is interpreted to refer to the captured libraries recited in claim 1.


Response to Arguments
Applicant’s remarks regarding the rejection of claims 1, 4-6, and 8-9 under 35 U.S.C. 112(b) in para. [045]-[056], [058]-[062], [064]-[065], [067], and [069]-[074],  in the Office action mailed 19 Nov. 2021 have been fully considered but they do not pertain to the previously recited and new grounds of rejection set forth above.
Applicant's arguments filed 18 Feb. 2022 regarding the rejection under 35 U.S.C. 112(b) in para. [057], [063], [066], and [068] in the previous Office action have been fully considered but they are not persuasive. 
Applicant remarks, regarding the rejection in para. [057] of the previous Office action, that the claims intend to calculate a CN and BAF for each probe, for each of the tumor and baseline samples, and that the claim has been amended for clarify (Applicant’s remarks at pg. 31, para. 3-4).
This argument is not persuasive.  Claim 1 still recites “…using the corrected coverage to calculate a CN corresponding to each probe and an allele frequency of a SNP locus on each probe, wherein calculation formulas for each probe for the baseline sample are….; and calculating formulas for each probe for the tumor sample…”. Because claim 1 still recites that “a CN” and “an allele frequency” for each probe are calculated, implying only a single CN and allele frequency is calculated per probe, rather than two for each probe, it’s still unclear whether the claim requires calculating a CN and BAF for each probe for each of the tumor and baseline samples, or a single CN and BAF for each probe. 

Applicant remarks, regarding the rejection in para. [063] of the previous Office action, that Applicant agrees with the previous interpretation of the limitation that an AI score is obtained for each telomeric and subtelomeric region, and step 4b has been amended to clarify this (Applicant’s remarks at pg. 33, para. 6 to pg. 34, para. 2). 
This argument is not persuasive. While Applicant agreed with the previous interpretation of the claim regarding generating multiple AI scores, claim 1 still recites “…determining regions meeting all the following criteria as the telomeric regions and subtelomeric regions:…; and counting the regions meeting all the criteria I, II, and III to obtain the AI scores of the telomeric regions”. However, by amending the claims to clarify that the number of telomeric regions and subtelomeric regions are counted, that meet all three criteria, suggests that a single AI score is obtained corresponding to all of the telomeric and subtelomeric regions, contradicting the previous interpretation of the claim that Applicant agrees with. As discussed in the above rejection, the claim is interpreted to require determining a single AI score. If Applicant intends to determine multiple AI scores, clarification is requested on how a single count of telomeric and subtelomeric regions provides multiple AI scores.

Applicant remarks, regarding the rejection in para. [066] of the previous Office action, that “continuous CNV regions” is interpreted to mean the region has the same CN as adjacent regions, as recited in “the continuous CNV regions are adjacent gene intervals having the same CNs”.
This argument is not persuasive. While, Applicant has clarified by claim amendment that “similar CNs” means the CNs are the same, it is still unclear which telomeric regions are intended to considered as having “continuous CNV regions”. For example, even if a telomeric region contained regions with different copy numbers, given the copy numbers determined in the previous steps (4b and 5) are determined for regions, every copy number region can inherently be divided into intervals that would share the same copy number, and thus every telomeric region would have “continuous CNV regions” having the same CNs. Therefore, it’s unclear which telomeric regions are intended to be counted as meeting the recited condition.

Applicant remarks, regarding the rejection in para. [068] of the previous Office action, that in step 9, the biallelic pathogenic mutation burden of the HRR gene is determined by determining if the SNV and indel obtained in the HRR genes meet the criteria in step 1 of example 4 of Applicant’s specification, and thus a number of regions with unexpected allele frequencies is counted to determine the biallelic pathogenic mutation burden of the HRR gene (Applicant’s remarks at pg. 36, para. 4 to pg. 37, para. 2).
This argument is not persuasive. Example 4 of Applicant’s specification at pg. 19 discloses a biallelic pathogenic mutation refers to 1) LOH on a wild-type allele, accompanies by a pathogenic germline mutation, 2) a pathogenic germline mutation and a pathogenic somatic mutation both occur, 3) there is LOH on a wild-type allele, accompanies by a pathogenic somatic mutation, and 4) two different pathogenic somatic mutations occur. While the above examples involve analyzing LOH and mutation status on the HRR gene (e.g. involving analyzing CN and allele frequencies of the HRR gene), this does not serve to clarify the metes and bounds of “counting the CN and the allele frequency of the HRR gene”; instead the various criteria involve determining that each allele of the HRR gene has a pathogenic mutation (e.g. either by LOH in combination with a single germline/somatic pathogenic mutation, or two pathogenic mutations occurring). To overcome the rejection, the claim could be amended to recite “…determine the…mutation burden..based on the CN and the allele frequency…”.  

Conclusion
No claims are allowed.
Claims 1, 4-6, and 8-9 are free of the art and amount to significantly more than any recited judicial exception for the reasons discussed in the Office action mailed 19 Nov. 2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631           

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631